Exhibit 10.2
August 28, 2020


GameStop Corp.
625 Westport Parkway
Grapevine, Texas 76051




Re: Uncommitted Letter of Credit Facility


Ladies and Gentlemen:


We are pleased to advise you that BANK OF AMERICA, N.A. (the “Lender”), as of
August 28, 2020, has established for GAMESTOP CORP., a Delaware corporation (the
“Lead Borrower”) and the other Borrowers party hereto (together with the Lead
Borrower, both individually and collectively, the “Borrower” or the
“Borrowers”), jointly and severally, an uncommitted letter of credit facility in
an amount not to exceed, in the aggregate, at any one time (x) from the date
hereof through February 14, 2021, $150,000,000, and (y) from February 15, 2021
through the Maturity Date, $75,000,000 (such amount as in effect from time to
time hereunder, the “Maximum Amount”). Terms used but not defined herein shall
have the meanings ascribed to them in the attached Exhibit A.


The terms and conditions of the letter of credit facility are as follows:


1. Letters of Credit.


1.1 Discretionary Nature. All advances of credit (which shall be in the form of
Letters of Credit) under this uncommitted letter of credit facility (“Advances”)
shall be at the sole discretion of the Lender. This letter agreement (this
“Agreement”) is not a commitment by the Lender to extend credit and the Lender
may at any time, without prejudicing its rights, terminate this Agreement and
the availability of the letter of credit facility with or without notice. For
the avoidance of doubt, any Advances extended to one Borrower hereunder shall
reduce availability under this Agreement for any other Borrower hereunder.


1.2 [Reserved].


1.3 Letters of Credit.


(a) Letters of Credit. Subject to and upon the terms and conditions contained in
this Agreement, the Borrowers may request and the Lender may issue letters of
credit for the account of the Borrowers in U.S. dollars (“Letters of Credit”);
provided that (i) the Borrowers shall not be obligated to request any Letters of
Credit and the Lender shall not be obligated to issue any Letters of Credit and
(ii) the aggregate face amount of all Letters of Credit issued and outstanding
hereunder shall not at any time exceed the Maximum Amount as in effect from time
to time. Each Letter of Credit shall be subject to fees agreed to by the Lead
Borrower and the Lender at the time of the issuance of such Letter of Credit.


DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
(b) Requests for Letters of Credit. Any request for the issuance of a Letter of
Credit must be made in accordance with procedures specified by the Lender.
Drawings under each Letter of Credit shall be payable in accordance with the
Application and Agreement for Letter of Credit or other form of reimbursement
agreement (the “Application”; and collectively, the “Applications”) executed and
delivered by the Lead Borrower, and acceptable to the Lender, in connection with
the issuance of such Letter of Credit. No Letter of Credit shall have an
expiration date that is beyond the earlier of (i) six months from the date of
issuance of such Letter of Credit and (ii) August 31, 2021.


(c) Cash Security. Upon the issuance of any Letter of Credit hereunder, the
Borrowers shall provide the Lender with cash security for such outstanding
Letter of Credit in an amount equal to 103% of the undrawn amount of the Letter
of Credit (the provision of such cash security with respect to any Letter of
Credit being the “Cash Collateralization” of such Letter of Credit). Such cash
security shall be governed by the Cash Collateral Agreement (as defined below).


(d) Reimbursement; Payment of Fees and Interest.


(i) Unless otherwise agreed in the Applications, if the Lender is required to
fund any drawing under a Letter of Credit, the Lender shall debit the cash
security maintained pursuant to clause (c) above to reimburse such drawing,
without notice to or demand from any Borrower.


(ii) The Lender shall debit any amount payable pursuant to Section 1.4(a) below
from the cash security maintained pursuant to clause (c) above on the date set
forth in Section 1.4(a) below unless a different method of payment is otherwise
agreed between the Lead Borrower and the Lender.


1.4 Commissions, Fees, etc.


(a) The Borrowers shall pay the Lender, for its own account in accordance with
Section 1.3(d)(ii) above, on the first day of each calendar quarter, in arrears,
a commission with respect to each Letter of Credit (each, a “Letter of Credit
Commission”) equal to 2.50% per annum multiplied by the daily undrawn face
amount of such Letter of Credit for the period in which such Letter of Credit
was outstanding during the immediately preceding calendar quarter. Any
additional fees, including issuance fees and fronting fees, on Letters of Credit
shall be payable in respect of each Letter of Credit as agreed to by the Lender
and the Borrower at the time such Letter of Credit is issued and shall be due
and payable by the Borrower as set forth in the relevant Application.


(b) If at any time a Letter of Credit is insufficiently Cash Collateralized and
not reimbursed in full upon drawing pursuant to Section 1.3(d) above, such
outstanding amount shall bear interest payable upon demand, for each day from
and including the date such reimbursement of the drawing was required to but
excluding the date of actual payment at a rate per annum equal to the sum of 2%
plus the Alternative Rate. The Lender may, if and to the extent any payment is
not made when due hereunder, charge from time to time against any or all of the
Borrower’s accounts with the Lender any amount so due.


(c) Notwithstanding anything to the contrary contained herein, any interest paid
or agreed to be paid hereunder shall not exceed the maximum rate of non-usurious
interest permitted by applicable law
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
(the “Maximum Rate”). If the Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excessive interest shall be refunded to the
relevant Borrower. In determining whether the interest contracted for, charged,
or received by the Lender exceeds the Maximum Rate, the Lender may, to the
extent permitted by applicable law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the stated term of this Agreement.


(e) Notwithstanding anything to the contrary contained herein, if a petition
shall be filed by or against the Borrower under any law relating to bankruptcy,
reorganization, or insolvency, then any unpaid Letter of Credit Commission under
Section 1.4(a) above and any unpaid interest under Section 1.4(b) above shall
become immediately due and payable.


2. Conditions Precedent.

2.1 Conditions Precedent to Closing. Prior to this Agreement becoming effective
and the first Advance hereunder, the Lead Borrower shall deliver to the Lender,
in form and substance reasonably satisfactory to the Lender, the following: (a)
duly executed copies of this Agreement by each Borrower, (b) a certificate of an
authorized officer of the Borrowers attaching resolutions authorizing the
transactions described herein, an incumbency certificate and, if requested by
the Lender, a copy of the Borrowers’ organization documents, and (c) a duly
executed copy of the Cash Collateral Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Cash Collateral Agreement”), by and among the Borrowers
party thereto and the Lender.


In the event of any actual conflict between the terms of this Agreement and any
documentation executed and delivered in connection with an Advance, this
Agreement shall control.

2.2 Conditions Precedent to each Advance. Any Advance shall be subject to the
following conditions precedent: (a) the representations and warranties contained
in this Agreement, the Cash Collateral Agreement and/or any Application shall be
true and correct in all material respects on and as of the date of such Advance,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date; (b) no Default shall exist hereunder; (c) the Lender shall have
received such other documents as the Lender may reasonably request from time to
time and (d) prior to requesting a Letter of Credit, the relevant Borrower shall
also execute and deliver an Application.


3. Representations and Warranties. Each Borrower hereby represents and warrants
to the Lender that as of the date hereof and on each date on which an Advance is
requested:


3.1 it is duly incorporated or formed (as applicable), validly existing, and in
good standing under the laws of its jurisdiction of incorporation or formation
(as applicable), except to the extent that any such failure to be in good
standing would not reasonably be expected to have a Material Adverse Effect.


3.2 this Agreement, the Applications, the Cash Collateral Agreement and any
other documents executed in connection herewith or therewith (collectively, the
“Advance Documents”) do
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
not conflict with any law, agreement or other obligation by which any Borrower
is bound, except to the extent that any such conflict would not reasonably be
expected to have a Material Adverse Effect.


3.3 the execution, delivery, and performance by each Borrower of the Advance
Documents are within such Borrower’s powers, (i) have been duly authorized by
all necessary corporate or other organizational action, (ii) do not require the
consent of any other person, regulatory authority or governmental body and (iii)
do not and will not contravene the terms of (A) any of its organizational
documents or (B) any material contracts to which it is a party, except, in the
case of clauses (ii) and (iii)(B), to the extent the failure of the same to be
true would not reasonably be expected to have a Material Adverse Effect.


3.4 the Advance Documents constitute legal, valid and binding obligations of the
Borrowers, enforceable against the Borrowers in accordance with their terms,
except as may be limited by debtor relief laws and general principles of equity.


3.5 no Borrower is in violation of any law, judgment, decree, order, ordinance,
or governmental rule or regulation to which it is subject, and has not failed to
obtain any license, permit, franchise or other governmental authorization
necessary to the conduct of its business, in each case except to the extent the
failure of the same to be true would not reasonably be expected to have a
Material Adverse Effect.


3.6 neither the Lead Borrower, nor any subsidiary of the Lead Borrower, nor, to
the knowledge of any Borrower, any owner, trustee, director, officer, employee,
agent, affiliate or representative of such Borrower is Person currently the
subject of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of Treasury’s
Office of Foreign Assets Control, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is any Borrower located, organized or resident
in a country or territory that is the subject of Sanctions.


3.7 as of the date hereof and throughout the term of this Agreement, no Borrower
is (1) an employee benefit plan subject to Title I of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), (2) a plan or account subject
to Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA, except to
the extent the failure of the same to be true would not reasonably be expected
to have a Material Adverse Effect.


4. Covenants. The Borrowers agree, so long as this Agreement is in effect and
until the Specified Conditions are satisfied:


4.1 Letters of Credit shall be used solely for working capital and general
corporate purposes and not (a) to fund, directly or, to the knowledge of the
Borrowers, indirectly, the purchase or other acquisition of (i) the capital
stock or other securities of another Person or (ii) all or substantially all
assets of another Person, (b) to purchase or carry any "margin stock" as that
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System, or extend credit to or invest in other parties for the purpose of
purchasing or carrying any such "margin stock," or to reduce or retire any
indebtedness incurred for such purpose, or (c) in contravention of any material
applicable Law or of any Advance Document. The Borrowers shall
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
not, directly or, to their knowledge, indirectly, use the proceeds of the credit
provided under this Agreement, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, to fund
any activities of or business with any Person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.


4.2 The Borrowers shall provide such financial information and such other
information regarding the Borrowers as the Lender may reasonably request from
time to time.


5. Miscellaneous.


5.1 Notices. Any notice or demand which, by provision of this Agreement, is
required or permitted to be given or served shall be delivered by hand,
overnight courier service, certified or registered mail, facsimile or electronic
mail as follows and pursuant to procedures acceptable to the Lender (or such
other addresses or information delivered in writing by one party to the other
party):


With respect to the Borrower:


GameStop Corp.
625 Westport Parkway
Grapevine, Texas 76051
Attn: James Bell
Email: jimbell@gamestop.com




With respect to the Lender:


Bank of America, N.A.
100 Federal Street, 9th Floor
Boston, Massachusetts 02110
Attn: Andrew Cerussi
Email: Andrew.cerussi@bofa.com


5.2 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby; it being understood that no party
hereto may assign or otherwise transfer any of its rights or obligations under
any Advance Document without the prior written consent of the other parties
hereto.


5.3 No Fiduciary Responsibility. The relationship between Lender and Borrower
shall be solely that of lender and borrower, and such relationship shall not,
under any circumstances whatsoever, be construed to be a joint venture, joint
adventure, or partnership and the Lender shall not be deemed to act as a
fiduciary hereunder.

5.4 Notice of Patriot Act. The Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56
(signed into law October 26, 2001)) (the “Act”) and 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), the Lender is required
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act
and the Beneficial Ownership Regulation.

5.5 Expenses.

(a) The Borrowers shall pay to the Lender, promptly following receipt of a
reasonably-detailed invoice therefor, the full amount of all reasonable and
documented out-of-pocket payments, advances, charges, costs and expenses,
including reasonable and documented-out-of-pocket attorneys’ fees, expended or
incurred by the Lender in connection with Agreement including, without
limitation, (i) the negotiation and preparation of this Agreement and any
related agreements, the Lender’s continued administration of this Agreement and
such related agreements, and the preparation of any amendments and waivers
related to this Agreement or such related agreements, (ii) in connection with
the enforcement or protection of the Lender’s rights relating to this Agreement,
any other Advance Document or the Advances including all such out of pocket
expenses incurred during any workout, restructuring or related negotiations,
(iii) the Lender’s costs or losses arising from any changes in law which are
allocated to this Agreement or any credit outstanding under this Agreement, and
(iv) costs or expenses required to be paid by the Borrowers that are paid,
incurred or advanced by the Lender.

(b) The Borrowers will indemnify and hold the Lender harmless from any loss,
liability, damages, judgments, and costs of any kind relating to or arising
directly or indirectly out of (i) this Agreement, any Application or any Advance
Document or executed in connection herewith or therewith, (ii) any Letters of
Credit or other credit accommodations extended by the Lender to the Borrowers
hereunder or under any other Advance Document or the use or proposed use of the
proceeds therefrom, and (iii) any claim, litigation or proceeding related to or
arising out of this Agreement or any other Advance Document, or any such Letters
of Credit, credit accommodations or the use or proposed use of the proceeds
therefrom; provided that such indemnity shall not be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the gross negligence, bad faith or willful misconduct of the Lender (or of any
officer, director, employee, advisor or agent of the Lender). This indemnity (i)
in the case of legal counsel, is limited to the reasonable and documented
out-of-pocket attorneys' fees of (A) one primary counsel to all indemnitees,
taken as a whole, (B) to the extent reasonably necessary, one local counsel to
all indemnitees, taken as a whole, and (C) in the event of a conflict of
interest, one conflict counsel to all affected indemnitees, taken as a whole,
and (ii) includes all reasonable and documented out-of-pocket costs related to
the enforcement of this Agreement or any Advance Document (subject, in the case
of legal fees and expenses, to the limitations set forth in clause (i) above).
This indemnity extends to the Lender, its parent, subsidiaries, affiliates and
all of their directors, officers, employees, agents, successors, attorneys,
representatives, advisors and assigns. This indemnity will survive repayment of
the Borrowers’ obligations to the Lender and the termination of this Agreement
and the other Advance Documents. All sums due to the Lender under this paragraph
shall be obligations of the Borrowers due and payable within 10 Business Days
following receipt of a reasonably detailed invoice therefor.

5.6 Tax Gross-Up. All payments made by or on account of any obligation of the
Borrowers under any Advance Document shall be made without deduction or
withholding for any taxes. If applicable laws require the deduction or
withholding of tax from any such payment, (i) the sum payable shall be increased
as necessary so that after all required deductions or withholdings have been
made, the Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made, and (ii) the Borrowers shall or
shall cause such tax to be paid over to the applicable taxing
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
authority in accordance with applicable laws. Upon the reasonable request of the
Lead Borrower, the Lender shall deliver an executed Internal Revenue Service
Form W-9 certifying that the Lender is exempt from U.S. federal backup
withholding tax.


5.7 Governing Law, Jurisdiction, Waiver of Jury Trial, etc. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York and the applicable laws of the United States of America. Each party hereto
hereby submits to the non-exclusive jurisdiction of the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York sitting in New York County and any appellate
court of any of the foregoing for the purposes of all legal proceedings arising
out of or relating to this Agreement. Each party hereto irrevocably waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any such proceeding brought in such a court and
any claim that any such proceeding brought in such a court has been brought in
an inconvenient forum.


THE LENDER AND THE BORROWERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.


5.8 Limitation of Liability. To the fullest extent permitted by applicable law,
each party hereto agrees that it shall not assert, and hereby waives, any claim
against any other party hereto and/or its affiliates on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Letter of Credit, this Agreement, any Advance Document, or any agreement or
instrument contemplated hereby or thereby and the transactions contemplated
hereby or thereby. The Lender shall incur no liability to the Borrowers in
acting upon any telephone, telex, or other communication that the Lender in good
faith believes has been given by an authorized representative of the Lead
Borrower.


5.9 Miscellaneous. No failure or delay by the Lender in exercising, and no
course of dealing with respect to, any right, power, or privilege hereunder,
under any other document contemplated hereby or thereby or at law shall operate
as a waiver thereof nor shall any single or partial exercise of any right,
power, or privilege hereunder, under any other Advance Document or at law
preclude any other or further exercise thereof or the exercise of any other
right, power, or privilege. The rights and remedies of the Lender provided
herein and in the other Advance Documents shall be cumulative and not exclusive
of any other rights or remedies provided by law. If any provision of this
Agreement or any other Advance Document shall be held invalid or unenforceable
in whole or in part, such invalidity or unenforceability shall not affect the
remaining provisions hereof or thereof. No provision of this Agreement or any
other Advance Document may be modified or waived except by a written instrument
signed by the Lender and the Borrower.


5.10 Integration. THIS AGREEMENT AND THE OTHER ADVANCE DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


5.11 Counterparts. This Agreement may be executed in counterparts, each of
which, when so executed, shall be deemed an original but all such counterparts
shall constitute but one and the same
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic mail shall be as effective as delivery of
an original executed counterpart of this Agreement.


5.12 Joint and Several Liability. Each Borrower shall be jointly and severally
liable for all obligations of all Borrowers to the Lender hereunder. Each
Borrower waives any right to require the Lender to (a) proceed against any
person, (b) proceed against or exhaust any collateral, or (c) pursue any other
remedy in the Lender’s power; and waives any defense arising by reason of any
disability or other defense of any Borrower or any other person, or by reason of
the cessation from any cause whatsoever of the liability of any Borrower or any
other person. Until the Specified Conditions are satisfied, each Borrower waives
any right of subrogation, reimbursement, indemnification, and contribution
(contractual, statutory or otherwise), including without limitation any claim or
right of subrogation under the Bankruptcy Code (Title 11 of the U.S. Code) or
any successor statute, in each case arising from the existence or performance of
this agreement, and each Borrower waives any right to enforce any remedy which
the Lender now has or may hereafter have against any Borrower or against any
other person and waives any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Lender. If any
Borrower is not also a debtor with respect to a specified obligations hereunder,
such Borrower authorizes the Lender without notice or demand and without
affecting such Borrower’s liability hereunder, from time to time to: (i) renew,
extend, accelerate or otherwise change the time for payment of or otherwise
change the terms of the obligations or any part thereof, including an increase
or decrease of the rate of any interest thereon; (ii) take and hold security for
the payment of obligations hereunder or any part thereof, and exchange, enforce,
waive and release any security; and (iii) release or substitute any Borrower or
any one or more of them, or any of the endorsers or guarantors of the
obligations hereunder or any part thereof, or any other parties thereto. Each
Borrower agrees that it is solely responsible for keeping itself informed as to
the financial condition of the other Borrowers and of all circumstances which
bear upon the risk of nonpayment or the risk of a margin call or liquidation of
the collateral.




[Signature Page Follows.]




DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
This Agreement is executed by the parties below as of the date first set forth
above.


Very truly yours,


BANK OF AMERICA, N.A.


By: /s/ Andrew Cerussi            
Name: Andrew Cerussi
Title: Senior Vice President






































































Line Letter
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
Acknowledged:


GAMESTOP CORP.
GAMESTOP, INC.
SUNRISE PUBLICATIONS, INC.
ELBO INC.
EB INTERNATIONAL HOLDINGS, INC.
GAMESTOP TEXAS LTD.
GS MOBILE, INC.
GEEKNET, INC.
MARKETING CONTROL SERVICES, INC., as Borrowers


By: /s/ James A. Bell
Name: James A. Bell
Title: Executive Vice President, Chief Financial Officer




SOCOM LLC
GME ENTERTAINMENT, LLC, as Borrowers


By: /s/ James A. Bell
Name: James A. Bell
Title: Manager










































Line Letter
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
Exhibit A


Definitions


“Alternative Rate” means, on any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Rate plus 0.50% percent (0.50%), (b) the Prime
Rate and (c) LIBOR with an interest period of one month plus one percent (1.0%);
provided, that clause (c) shall be disregarded for purposes of determining the
Alternative Rate if LIBOR is unavailable for any reason. In no event shall the
Alternative Rate be less than zero for the purposes of this Agreement.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, any state where the Lender is located.


“Default” means the occurrence of any of the following: (a) the Borrowers shall
fail to pay any Letter of Credit Commission as provided herein, or shall fail to
pay within three (3) business days following the date when due any interest,
fees or any other amount due hereunder or under any Advance Document; (b) the
Borrower shall fail to comply with the other terms of this Agreement or any
other Advance Document within the time periods specified herein or therein; or
(c) any representation, warranty, certification, or statement made or deemed
made by the Borrowers to the Lender shall prove to have been incorrect in any
material respect.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (i) if such day is not a Business Day, the Federal Funds Rate for such day
will be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day will be the average rate (rounded upwards, if necessary, to a whole multiple
of 1/100 of 1%) charged to Lender on such day on such transactions as determined
by Lender. In no event shall the Federal Funds Rate be less than zero for the
purposes of this Agreement.


“LIBOR” means, for any applicable interest period, the rate per annum equal to
the London Interbank Offered Rate (or a comparable or successor rate which is
approved by the Lender), as published by Bloomberg (or other commercially
available source providing quotations of such rate as selected by the Lender
from time to time) at approximately 11:00 a.m. London time two (2) London
Business Days before the commencement of the interest period, for U.S. Dollar
deposits (for delivery on the first day of such interest period) with a term
equivalent to such interest period. If such rate is not available at such time
for any reason, then the rate for that interest period will be the Alternative
Rate. In no event shall LIBOR be less than zero for the purposes of this
Agreement.


“London Business Day” means any day on which the Lender’s office in London is
open for business and dealing in offshore dollars.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets, condition, financial or otherwise, of the
Borrowers and their subsidiaries, taken as a whole, (b) the ability of the
Borrowers, taken as a whole, to perform any material obligation or to pay any
obligations under this Agreement or any of the other Advance Documents, or (c)
the validity or enforceability of this
DB1/ 115699066.6

--------------------------------------------------------------------------------

Exhibit 10.2
Agreement or any of the other Advance Documents or any of the material rights or
remedies of the Lender hereunder or thereunder.


“Maturity Date” means the earlier of (a) August 31, 2021 and (b) the date the
Lender terminates this Agreement.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.


“Prime Rate” means the per annum rate of interest publicly announced from time
to time by the Lender as its prime rate. The Prime Rate is set by the Lender and
is based on various factors, including the Lender’s costs, desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans. The Lender may price loans to its customers at, above,
or below the Prime Rate. Any change in the Prime Rate shall take effect at the
opening of business on the day specified in the public announcement of a change
in the Lender’s prime rate. In no event shall the Prime Rate be less than zero
for the purposes of this Agreement.


“Specified Conditions” means that both (x) (i) the Maturity Date has occurred or
(ii) the Lead Borrower has delivered written notice of its intent to terminate
this Agreement and, (y) at such time, either (i) all outstanding Letters of
Credit have expired or been terminated, or (ii) the Borrowers have made
arrangements reasonably satisfactory to the Lender (including the deemed
issuance of such Letter of Credit under a new credit facility or the issuance of
a “backstop” letter of credit) with respect to each outstanding Letter of
Credit.
DB1/ 115699066.6